Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.

Response to Amendment
The amendment filed on 11/23/2021 under 37 CFR 1.131 has been considered.
Applicant's arguments with respect to claims 1-8, 21, 23-25, 28-29 have been considered but are moot because the arguments do not apply to any of the references as being used in the current rejection.
Applicant’s arguments in regards to claims 9, 11-14, 27 are persuasive and accordingly allowed. 

DETAILED ACTION
This action is responsive to application No. 16704110 filed on 12/5/2019.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election without traverse of 1-14, 21-26 in the reply filed on 2/26/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0006485) in view of Yang et al. (US 2019/0067441).
Regarding independent claim 1, Kim et al. teach a semiconductor device comprising:

a first semiconductor channel member (Fig. 2, element 131) and a second semiconductor channel member (Fig. 2, element 132) over the first semiconductor channel member;
a metal gate stack (Fig. 2 element 120) that wraps around each of the first and second semiconductor channel members;
a dielectric feature comprising a first dielectric layer (Fig. 2, element 141), a second dielectric layer (Fig. 2, element 142) different from the first dielectric layer, and a third dielectric layer (Fig. 2, element 143), 
wherein the dielectric feature is sandwiched between the first and second semiconductor channel members (Fig. 2),
wherein a dielectric constant of the first dielectric layer is greater than a dielectric constant of the second dielectric layer (paragraph 0044-0055 disclose that elements 142, 142, 143 can comprise of different materials (see especially paragraph 0049, 0055), additionally paragraph 0044-0055 discloses different material options for elements 141-143. Accordingly it would have been obvious to one of ordinary skill in the art to choose silicon oxynitride for 141 and silicon oxide for 142 from the materials listed in the prior art wherein the dielectric constant of silicon oxynitride is greater than silicon oxide), 
wherein a dielectric constant of the third dielectric layer is greater than the dielectric constant of the second dielectric layer (paragraph 0044-0055 disclose that elements 142, 142, 143 can comprise of different materials (see especially paragraph 
Kim et al. do not explicitly disclose wherein bottom surfaces of the first source/drain feature and the second source/drain feature are lower than a bottom surface of the metal gate stack.
Yang et al. teach a gate all-around structure comprising bottom surfaces of the first source/drain feature (Fig. 1A, element 50) and the second source/drain feature (Fig. 1A, element 50) are lower than a bottom surface of the metal gate stack (Fig. 1A, element 50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Kim et al. according to the teachings of Yang et al. with the motivation to improve short channel effects (paragraph 0003).

Regarding claim 2, Kim et al. teach wherein the first dielectric layer and the third dielectric layer collectively wrap around the second dielectric layer (Fig. 2).
Regarding claim 3, Kim et al. teach wherein the first dielectric layer is in contact with the first and second semiconductor channel members (Fig. 2).
Regarding claim 4, Kim et al. teach wherein the second dielectric layer is spaced apart from the first and second semiconductor channel members by the first dielectric layer (Fig. 2).
Regarding claim 5, Kim et al. teach wherein a portion of the metal gate stack is in contact with the dielectric feature (Figs. 2 & 3, element 120, paragraph 0036).
Regarding claim 6, Kim et al. teach wherein the second dielectric layer is spaced apart from the metal gate stack by the first dielectric layer (Fig. 2).
Regarding claim 7, Kim et al. teach wherein the first dielectric layer and the third dielectric layer of the dielectric feature are in contact with the first source/drain feature (Fig. 2).
Regarding claim 8, Kim et al. teach wherein a composition of the third dielectric layer and a composition of the first dielectric layer are the same (paragraph 0045 discloses element 141 comprising of silicon nitride and paragraph 0055 discloses that the element 143 can comprise of a material different than element 142 such as silicon nitride).
Claims 21, 23, 25, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0006485) in view of Yang et al. (US 2019/0067441) and further in view of Cho et al. (US 2018/0294331).
Regarding independent claim 21, Kim et al. teach a semiconductor device comprising:
a substrate (Fig. 2, element 110); 
a plurality of nanostructures (Fig. 2, elements 131 & 132) over the substrate; 

a plurality of inner spacer features (Fig. 2, elements 141, 142 & 43) interleaving the plurality of nanostructures and disposed between a bottommost nanostructure of the plurality of nanostructures and the substrate (Fig. 2), 
wherein each of the plurality of inner spacer features comprises a first dielectric layer (Fig. 2, element 141) , a second dielectric layer (Fig. 2, element 142) and a third dielectric layer (Fig. 2, element 143), 
wherein the second dielectric layer is spaced apart from the plurality of nanostructures or the substrate by the first dielectric layer (Fig. 2), 
wherein the second dielectric layer is spaced apart from the source/drain feature by the first dielectric layer and the third dielectric layer (Fig. 2),
wherein the plurality of nanostructure are vertically stacked one over another (Fig. 2).
Kim et al. do not explicitly disclose the source/drain feature extending into the substrate; wherein a portion of the source/drain feature horizontally extends between two adjacent nanostructures of the plurality of nanostructures.
Yang et al. teach a gate all-around structure comprising the source/drain feature (Fig. 1A, element 50) extending into the substrate (Fig. 1A, element 50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Kim et al. according to the teachings of Yang et al. with the motivation to improve short channel effects (paragraph 0003).

Kim et al. modified by Yang et al. do not explicitly disclose wherein a portion of the source/drain feature horizontally extends between two adjacent nanostructures of the plurality of nanostructures.
Cho et al. disclose a nanowire device comprising a portion of the source/drain feature (Fig. 2, element 162) horizontally extends between two adjacent nanostructures of the plurality of nanostructures (Fig. 2, elements N1-N3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Kim et al. and Yang et al according to the teachings of Cho et al. with the motivation to reduce parasitic capacitance (paragraph 0008).
Regarding claim 23, Kim et al. teach a gate structure (Figs. 2 & 3, element 120, paragraph 0036) wrapping around each of the plurality of nanostructures, wherein the gate structure is spaced apart from the source/drain feature by the plurality of inner spacer features (Fig. 2).
Regarding claim 25, Kim et al. teach wherein the third dielectric layer is spaced apart from the plurality of nanostructures or the substrate by the first dielectric layer (Fig. 2).
Regarding claim 28, Kim et al. teach wherein a dielectric constant of the first dielectric layer is greater than a dielectric constant of the second dielectric layer, wherein a dielectric constant of the third dielectric layer is greater than the dielectric constant of the second dielectric layer (paragraph 0044-0055 disclose that elements 142, 142, 143 can comprise of different materials (see especially paragraph 0049, 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0006485) in view of Yang et al. (US 2019/0067441) and in view of Cho et al. (US 2018/0294331) and further in view of Ando et al. (US 2019/0326395).
Regarding claim 24, Kim et al. teach the inner spacers comprising of oxide material.
Kim et al. modified by Yang et al. Cho et al. do not explicitly disclose wherein the first dielectric layer and the third dielectric layer comprise aluminum oxide, zirconium oxide, tantalum oxide, yttrium oxide, titanium oxide, or lanthanum oxide, wherein the second dielectric layer comprises silicon oxide, silicon oxycarbonitride, silicon oxycarbide, or other low-k materials.
Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a known aluminum oxide, silicon oxide etc. for inner spacer material as shown by Ando et al. in paragraph 0035, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0006485) in view of Yang et al. (US 2019/0067441) and in view of Cho et al. (US 2018/0294331) and further in view of in view of Ando et al. (US 2019/0326395).
Regarding claim 29, Kim et al. modified by Yang et al. and Cho et al. teach all of the limitations as discussed above.
Kim et al. disclose in paragraph 0044-0055 that elements 142, 142, 143 can comprise of different materials (see especially paragraph 0049, 0055), additionally paragraph 0044-0055 discloses different material options for 141-143. Accordingly it would have been obvious to one of ordinary skill in the art to choose silicon oxide for 142 from the materials listed in the prior art).
Kim et al. modified by Yang et al. and Cho et al. do not explicitly disclose wherein the second dielectric layer is porous.
Before the effective filling date of the invention it was well known in the art to form a spacer comprising of porous silicon oxide as shown by Ando et al. in paragraph 0035 with the motivation to provide a low-k insulator.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813